Los hechos están expresados en la opinión.
El Juez Asociado Se. Hutchisoít,
emitió la opinión del tribunal.
En la Corte de Distrito de Mayagüez se declaró justificado a favor de Pedro Marrero Alfonso el 'dominio de tres fincas, entre ellas la siguiente:
(a) Bústiea de 59 cuerdas de extensión, a pasto, y cañas y frutos menores, con una casa tienda, de madera cobijada de tejas, sita en el bando de Río Hondo, de Mayagüez, colindante al norte con un camino vecinal y Ricardo Acosta, al sur con Río Hondo y Juan Lebrón, al saliente con Sixto Más y al poniente con Luis Alfonso. La medida de dicha finca reducida al sistema métrico decimal equivale a 23 hectáreas, 18 áreas y 70 eentiáreas. ’ ’
Presentada en el registro de la propiedad para su inscrip-ción copia certificada de la resolución, .el registrador se negó a inscribirla en cuanto a la finca descrita, “por observarse que el folio 106 vuelto del tomo 2 de esta ciudad, finca No. 114, inscripción tercera, aparece inscrito a nombre de perso-nas distintas del promovente, o sea a favor de Don Eusebio, Don Luis, Don José Vicente, Don Nicolás Tolentino, Don Pablo Begalado y Doña Luisa Cabeza el dominio de una finca rústica de 188 cuerdas radicada en el mismo barrio de “Bío Hondo,” la que adquirieron los Señores Cabeza por herencia ele su madre natural Doña Felipa Cabeza quien adquirió dicha finca por compra a Don José Alfonso González, * * * existiendo motivos racionales para suponer que parte de las 59 cuerdas cuya inscripción se pretende y con la que puede quedar parcialmente cancelada la inscripción de la indicada finca No. 114, pues ambas fincas tienen la misma procedencia y colindan con el río y el camino.” De esa denegatoria apeló el recurrente.
De los hechos del expediente aparece que la finca de 59 cuerdas en cuestión, radicada en “Bío Hondo,” colindante con un camino vecinal y con el Bío Hondo, fué adquirida por el recurrente por compra a Pedro Alfonso, Luis Alfonso y Eusebio Cabeza; que éstos la adquirieron por herencia de Fe-lipa Cabeza, su madre natural; y qúe ésta la adquirió a su *836vez, hace más de cuarenta años, por compra ,a Don José Alfonso. Pero también resulta del registro que una finca de 188 cuerdas, radicada también en “Río Hondo,” colindante asimismo con el camino vecinal y el mismo río, fue adquirida por Eusebio, Luis, José Vicente, Nicolás Tolentiuo, Pedro Re-, galado y Luisa Cabeza por herencia de Doña Felipa Cabeza, quien adquirió por compra de José Alfonso González. La única diferencia que existe es que en el expediente de dominio aparece que la señora Cabezá. adquirió de José Alfonso y del registro aparece que adquirió de José Alfonso G-onzález. Prima facie, la variante, en los nombres puede ser atribuida a una omisión, en los procedimientos eos-parte habidos en la corte, del apellido materno de José Alfonso González, y la alegada discrepancia equivale a la diferencia que existe ‘ ‘ en-tre fo y fa.”
Los hechos enumerados son suficientes, sin necesidad de comentarlos, para distinguir este caso del de Panzardi v. El Registrador de Mayagüez, 25 D. P. R. 178, y faltando en absoluto demostración alguna en contrario, indican clara-mente la probable identidad de las dos fincas. Consiguiente-mente el registrador estuvo plenamente justificado al negar la inscripción de la resolución en cuanto a la finca de que se trata.
El registrador debe negar la inscripción no sólo cuando tiene certeza plena de que el derecho que se trata de inscribir lo está ya a nombre de persona distinta de la que otorga la trasmisión, sino cuando tiene duda razonable y fundada de ello. (Díaz v. El Registrador, 16 D. P. R. 275; Morales v. El Registrador, 15 D. P. R. 699.)
Debe confirmarse la nota en la parte recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: ■ Sres. Presidente Hernández y Aso-ciados Wolf,- del Toro y Aldrey.